Exhibit 10.4

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT, dated April 1, 2015, is by and between
Diamond Offshore Management Company (“Company”) and the undersigned employee
(“Executive”). Company and Executive are referred to individually herein as a
“Party” and collectively as the “Parties.”

WHEREAS, the Parties entered into that certain Employment Agreement, dated as of
January 3, 2007 (as amended and extended, the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement to provide for the Agreement
to expire by its terms on April 1, 2017.

NOW, THEREFORE, for and in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Section 2.1 of the Agreement is hereby amended and restated to read in full
as follows:

2.1 Term. Unless sooner terminated pursuant to other provisions hereof, Company
agrees to employ Executive for a period beginning on the Effective Date and
concluding on April 1, 2017 (“Term”). Should Executive remain in the employ of
Company (or any affiliate) beyond the Term, Executive will be deemed an “at
will” employee.

 

2. Section 2.5 of the Agreement is hereby deleted in its entirety.

 

3. Section 5.11 of the Agreement is hereby amended to delete the first sentence.

 

4. Except as set forth above, the other provisions of the Agreement shall remain
unchanged.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

DIAMOND OFFSHORE

MANAGEMENT COMPANY

EXECUTIVE By:

\s\ Aaron Sobel

\s\ Beth G. Gordon

Beth G. Gordon